Order entered April 22, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01369-CV

                            MICHAEL D. WILSON, Appellant

                                             V.

                      WOODLAND HILLS APARTMENT, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-04980-C

                                         ORDER
       We GRANT appellant’s April 19, 2016 motion for leave to file amended brief and

ORDER the amended brief be filed no later than April 28, 2016.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE